UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 98-40340


                           In the Matter of:

                           LEO ROGERS DUGAS,

                                                                    Debtor,


               LEO ROGERS DUGAS; VALERIE DARLENE DUGAS,

                                                              Appellants,
                                    v.

                          THE STATE OF TEXAS,

                                                                Appellee,


  Appeals from the decision of the United States District Court
                for the Eastern District of Texas
                          (1:97-CV-552)

                           November 27, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:1

          During the prosecution of this bankruptcy appeal before

the district    court,   the   appellants   failed   to   include   in   the

appellate record the relevant findings of fact and conclusions of

law, which had been read into the record at a hearing before the

bankruptcy court. The State of Texas moved to compel the inclusion

of the bankruptcy court’s findings and conclusions.           On February



     1
          Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
10, 1998, the district court ordered the appellants to file an

official copy of the transcript containing the bankruptcy court’s

findings    and   conclusions    within   thirty   days.     Moreover,   the

district court warned that failure to comply with the order would

constitute grounds for dismissal for want of prosecution. On March

4, 1998, the district court rejected the appellants’ motion for

reconsideration and reiterated the necessity for complying with the

previous order.     When the appellants failed to act, the district

court dismissed their appeal for want of prosecution.            The pro se

appellants timely appealed the dismissal to this court.

            We review for an abuse of discretion the district court’s

dismissal for want of prosecution.         See McCloud River R.R. Co. v.

Sabine River Forest Prods., Inc., 735 F.2d 879, 883 (5th Cir.

1984).   Under Fed. R. Bankr. P. 8006, the appellants must shoulder

the “initial responsibility” for including “all the items relevant

and necessary     to   [their]   position”   in    the   appellate   record,2

including “any opinion, findings of fact, and conclusions of law of

the [bankruptcy] court.”3        The appellants’ pro se status does not

relieve them of their duty to comply with a court’s procedural

rules.     See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.

1994).




     2
          See Ichinose v. Homer Nat’l Bank (In re Ichinose) 946
                                                           ,
F.2d 1169, 1173-74 (5th Cir. 1991).
     3
            Fed. R. Bankr. P. 8006.

                                      2
           The district court’s action was within its discretion.

Cf. M.A. Baheth Constr. Co. v. Schott (In re M.A. Baheth Constr.

Co.),   118   F.3d     1082,      1083-84   (5th   Cir.   1997)   (comparing

discretionary dismissal under Fed. R. App. P. 6(b)(2)(ii) to

dismissal for failure to properly file record pursuant to Fed. R.

Bankr. P. 8001(a), 8006) (citing with approval Nielsen v. Price, 17

F.3d 1276, 1277 (10th Cir. 1994) and Serra Builders, Inc. v. John

Hanson Sav. Bank FSB (In re Serra Builders, Inc.), 970 F.2d 1309,

1311 (4th Cir. 1992)).         On at least two occasions, the district

court warned the appellants of their duty, under Fed. R. Bankr. P.

8006, to include “any opinion, findings of fact, and conclusions of

law of the [bankruptcy] court” in the record on appeal.             When the

appellants failed to comply with the order, the district court

dismissed their appeal.            In the face of the district court’s

repeated warnings, the appellants’ continuing refusal to provide

the necessary record excerpts, or to offer an acceptable excuse for

their   failure   to   do   so,    furnished   a   sufficient   basis   for   a

discretionary dismissal of their appeal. See In re Serra Builders,

970 F.2d at 1311 (dismissal appropriate after court gives notice

and grants opportunity to explain delay).

           AFFIRMED.




                                        3